               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Dean Myslivecek, et al.,

                      Plaintiffs,     Case No. 21-10346

v.                                    Judith E. Levy
                                      United States District Judge
FCA US LLC,
                                      Mag. Judge Elizabeth A.
                      Defendant.      Stafford

________________________________/


      ORDER DENYING WITHOUT PREJUDICE AS MOOT
          DEFENDANT’S MOTION TO DISMISS [8]

     Plaintiff Dean Myslivecek filed an initial putative class action

complaint on February 16, 2021, against Defendant FCA US LLC. (ECF

No. 1.) On April 12, 2021, Defendant filed a motion to dismiss the class

action complaint under Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6). (ECF No. 8.) Plaintiff Myslivecek then filed an amended

complaint exactly twenty-one days later, on May 3, 2021. (ECF No. 11.)

Plaintiff Myslivecek’s amended complaint added four new named

Plaintiffs: Paul Caputo, Christopher Chow, Michael Busovicki, and Kevin
Schaffner. (Id. at PageID.160–163.) No additional defendants were

added. (Id.)

     Without expressing any view as to whether the amended complaint

cures the purported deficiencies claimed in the motion to dismiss, the

Court DENIES WITHOUT PREJUDICE AS MOOT Defendant’s motion

to dismiss in light of the filing of the amended complaint. “[A]n amended

complaint supersedes all prior complaints.” Drake v. City of Detroit, 266

Fed. App’x. 444, 448 (6th Cir. 2008). “It follows that ‘motions directed at

the superseded pleading,’” such as Defendant’s motion here, “generally

are to be denied as moot.” Nails v. RPI-Section 8 Housing, 2019 WL

1112381, at *4 (E.D. Mich. Mar. 11, 2019) (quoting Heard v. Strange,

2018 WL 4189652, at *2 (E.D. Mich. June 21, 2018)) (collecting cases)

report and recommendation adopted, 2018 WL 4184633 (E.D. Mich. Aug.

31, 2018); see also Braden v. United States, 817 F.3d 926, 930 (6th Cir.

2016) (“An amended pleading supersedes a former pleading if the

amended pleading is complete in itself and does not refer to or adopt a

former pleading.”) (internal quotation marks omitted).

     Plaintiffs filed their first amended complaint by right. Fed. R. Civ.

P. 15(a)(1)(B) (a complaint may be amended as of right once within 21


                                    2
days of the filing of a motion to dismiss). The first amended complaint is

complete in itself and makes no reference to the initial complaint.

Accordingly, Defendant is directed to file a responsive pleading to the

amended complaint within 30 days of this order.

     IT IS SO ORDERED.

Dated: May 4, 2021                      s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge




                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on May 4, 2021.
                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager




                                    3
